Campbell, C. J.,
delivered the opinion of the court.
After the passage of “An act to repe’al an act to redeem and protect from overflow from the river Mississippi certain bottom lauds herein described, approved March 17,1871, and for other purposes,” approved March 5, 1884, and found in acts of 1884, p. 184, it was no longer lawful for the auditor of public accounts to receive, in payment for lands sold by him, *85bonds and coupons of district No. 1, except in payment of levee taxes accrued on such lands prior to March 17, 1883. The language of the act is express that those evidences of debt may be received by the auditor only for levee taxes accrued on those lands up to the time just mentioned; and, upon the rule that the expression of one thing is the exclusion of every other, it must be held that the auditor could no longer receive the bonds and coupons of levee district No. 1, except as authorized by this act. Its purpose is manifest, and its language explicit and free from doubt; and it repeals former laws which made the bonds and coupons of levee district- No. 1 receivable for state and county taxes, because it and any former provision to that effect, cannot stand together. The repugnancy is palpable and irreconcilable, and it seems strange to us that the error could have been considerately committed of supposing that, after the act of March 5, 1884, state and' county taxes might be paid by the bonds and coupons mentioned. The act of March 17, 1871, which created levee district No. 1, authorized bonds to be issued, and levied taxes to redeem them for the period of twelve years. The period expired March 17, 1883, and. the act of March 5, 1884, cited above, was passed, whereby the district (No. .1) was abolished and its official representatives were extinguished, and all trace of its existence as a levee district as far as possible removed; but, as taxes accrued for levee purposes during the twelve years for -which they were levied were a charge on the lands on which they were imposed, it was provided by the act obliterating the district and its belongings that outstanding bonds and coupons of the district should be available in the purchase of the lands at the auditor’s office to the, extent that they were assumed to - be a charge on the lands; that is, for the levee taxes accrued during the period of twelve years ending March 17, 1883— that far and no farther. No longer would the state receive these bonds and coupons for state and county taxes.. For years they were made receivable for state-.and county taxes *86in the redemption and purchase of these lands according to the several acts on the subject, but now, that the time for which taxes to pay them had been levied had expired, they were in future to be receivable by the auditor, on sale of these lands only for levee taxes accrued under the act of March 17, 1871. This is the unmistakable meaning of the act of March 5, 1884.
The mandamus should have been awarded. The court ruled correctly on the questions specifically presented by the pleadings following the plea, but it presents no bar to the petition, and the demurrer should have been extended to it and sustained.

Judgment reversed, demurrer sustained to the flea, and cause remanded for defendant to answer over.